DETAILED ACTION

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Artwohl; Paul J. et al., US 20120285089 A1], discloses:
“As shown in FIG. 3, in a preferred embodiment, the single glass unit 10 includes front and rear panes 12 and 14, LCD panel 16, electronic components 18, spacers 20a, 20b, 20c, and insulation 22. In a preferred embodiment, the front and rear panes 12 and 14 include an opaque section 24 that obscures or hides components inside the unit 10. For example, by providing the opaque section 24 (preferably done by screen printing or some other type of coating) on selected areas of one or more of the panes 12 and/or 14, the spacers 20a, 20b, 20c insulation 22, electronic components 18 and other components can be housed inside the unit 10 (and the door 100) and hidden from view”, as recited in ¶ 0027.
	Furthermore, the prior art, [Yun; Su-Young et al., US 20070236910 A1], discloses:
“Therefore, the static charge and the electromagnetic wave generated from the backlight assembly 520 and the PCB 515 or the static charge and the electromagnetic wave applied to the display device 500 from an exterior of the display device 500 are electrically grounded, and the display quality deterioration of the display panel 510 and the damage of the circuit devices by the static charge and the electromagnetic wave are prevented”, as recited in ¶ 0097.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "and a connector provided at the outer spacer, the connector being configured to discharge electromagnetic waves being transferred to the outer spacers to outside of the display assembly", in combination with the other recited claim features.

Regarding claims 2-19:
	Claims 2-19 depend on claim 1 and are found allowable for at least the same reason as discussed above.
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Park; Jongmin et al., US 20180025679 A1] discloses:
	“A transparent display device attached to a predetermined product, displaying article information in the product, advertisement, etc. is disclosed. The transparent display device comprises a frame including an opening; a transparent display panel arranged at the opening; and a control module arranged in an area of the frame to control the transparent display panel, wherein the frame in which the transparent display panel and the control module are arranged is provided to cover a front surface of a predetermined product so as to form a door unit of the predetermined product, and is rotatably moved when the inside of the predetermined product is opened and closed”, as recited in the abstract.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623